Tbe following opinion was filed April 26, 1910:
Maeshall, J.
Tbe foregoing contains a general statement of tbe case as it was submitted for decision. It is in ■as mucb detail as seems to be necessary. There are no disputed questions of law involved wbicb require discussion. Tbe sole question tried was whether undue influence was used by tbe testator’s wife, inducing him to disinherit appellant when he, otherwise, would not have done so. The trial court, as indicated, found the facts, in that regard, in favor of proponent. In coming to that conclusion correct rules of law were applied to the evidence. If any errors were committed they were in finding in favor of proponent on the vital fact in issue, though the evidence called for a finding in favor of ■appellant. So the sole question for discussion here is, Does the evidence clearly preponderate against the trial court’s decision on such vital matter ? It is considered that such question must be answered in the negative. To thus state the conclusion is sufficient for the case. A lengthy opinion might be written, analyzing the evidence and pointing out the probabilities upon one side and upon the other, and demonstrating that there is no clear preponderance in favor of appellant, especially when due weight is given to the opinion of the trial judge who enjoyed the superior advantages of seeing and hearing the witnesses. But such'lengthy discussion of the evidence would be merely uselessly incumbering the official reports of the court, since such discussion would not shed any valuable light on how any subsequent case should be decided. Neither would such discussion afford appellant the solace sometimes furnished by an opinion, since it would only tend to spread upon the record, in minute detail, reasons why the trial court regarded her evidence self-destructive and incredible. Judicial charity, so to speak, for the appellant *230wbo bas failed in ber effort to break ber foster father’s will, may be better extended by omitting to give in tbe official report of this case, ber evidence in detail, and tbe reasons which tbe trial court deemed sufficient to preclude giving credence to it, and which we are unable to conclude were clearly wrong, if wrong at all.
By the Court. — Tbe judgment is affirmed with costs against appellant, not to be paid out of tbe estate.
Upon a motion for a rehearing there was a brief for tbe contestant by Daniel W. Lloan, attorney, and Michael Levin, of counsel.
Tbe motion was denied October 4, 1910.